Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      September 27, 2016

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                              No. 48087-5-II

                               Respondent,

        v.

 ANGEL ANTHONY FERNANDEZ,                                    UNPUBLISHED OPINION

                               Appellant.

       MELNICK, J. — Angel Anthony Fernandez appeals from his conviction and sentence of

aggravated murder in the first degree. Although the trial court erred by denying Fernandez his

right to a lawyer, the error was harmless. In a statement of additional grounds (SAG), Fernandez

makes many assertions. Because the issues could have and should have been raised on his initial

direct appeal, we do not consider them. We affirm.

                                             FACTS

       The State charged Fernandez with aggravated murder in the first degree and felony murder

in the first degree. A jury found Fernandez guilty of both charges. On August 3, 2000, the trial

court sentenced Fernandez to life imprisonment without the possibility of release or parole.

       Fernandez appealed his conviction. We affirmed in an unpublished opinion. State v.

Osalde, noted at 116 Wash. App. 1039, 2003 WL 1875588. He subsequently filed a personal

restraint petition which we denied. Order Denying Petition, No. 40204-1-II, (Wash. Ct. App. Dec.

6, 2010).
48087-5-II


          On May 14, 2015, approximately fifteen years after the jury convicted Fernandez, he filed

a motion in the trial court to dismiss one of his two murder convictions based on double jeopardy

grounds. Fernandez did not specify which count he wanted dismissed. He argued that although

the court only sentenced him on the aggravated murder conviction, he was convicted of two counts

of murder for one killing, and the judgment and sentence did not show a dismissal of the felony

murder count. Fernandez moved for a hearing on his motion to dismiss and for an appointed

lawyer.

          On June 23, the trial court held a hearing to discuss whether Fernandez’s motions had any

merit. Fernandez was not present and he did not have representation. The trial court and the State

agreed that once Fernandez was brought before the trial court, it could determine whether he

needed a lawyer for his motion.

          Fernandez appeared at the next trial court hearing. The State argued that, based on its

understanding of the law, Fernandez did not have a right to a lawyer. The trial court denied

Fernandez’s motion for a lawyer and set the matter over for argument.

          On July 21, the trial court heard arguments on Fernandez’s motion regarding the alleged

double jeopardy violation. The State conceded that the judgment and sentence should not have

included the felony murder charge, even though the court did not sentence Fernandez on it. The

State proposed an amended judgment and sentence that omitted the reference to the felony murder

conviction. The State also noted that a conviction for felony murder did not appear in Fernandez’s

criminal record. Fernandez continued to argue that it was a clear double jeopardy violation.




                                                  2
48087-5-II


Fernandez also argued that the aggravated murder charge was a greater crime than the felony

murder charge, and he should be sentenced on the felony murder charge instead of the aggravated

murder in the first degree conviction because it was a lesser charge. The trial court set the hearing

over for more argument.

       On July 21, Fernandez filed a motion for a new trial and to vacate his sentence of

aggravated murder in the first degree. The State argued that Fernandez was not entitled to a new

trial or resentencing on the vacated felony murder conviction.

       Fernandez filed another motion to dismiss his judgment and sentence, arguing that because

the State conceded a double jeopardy violation, his judgment and sentence was invalid on its face.

       On August 25, the trial court heard more arguments on all of Fernandez’s motions. It

determined that no legal basis existed to sentence Fernandez solely on the lesser charge of felony

murder. The trial court entered an amended judgment and sentence that listed only aggravated

murder in the first degree under “Current Offenses.” Clerk’s Papers at 98. Fernandez’s sentence

remained “prison without parole.” CP at 100.

       Fernandez appeals.

                                            ANALYSIS

I.     RIGHT TO COUNSEL

       Fernandez argues he was wrongfully denied his right to the assistance of counsel under

CrR 3.1. We agree with Fernandez that the trial court should have appointed him a lawyer;

however, the error was harmless.




                                                 3
48087-5-II


        A.     Legal Principles

        CrR 3.1(b)(2) provides, “A lawyer shall be provided at every stage of the proceedings,

including sentencing, appeal, and post-conviction review.” The specific provision at issue here,

CrR 3.1(b)(2), broadly describes the various stages of a criminal proceeding to which the right to

counsel attaches, “including sentencing, appeal, and post-conviction review.” But the right is not

limitless.

        With CrR 7.8 motions the trial court must initially determine whether they establish

grounds for relief. State v. Robinson, 153 Wash. 2d 689, 696, 107 P.3d 90 (2005). If no grounds for

relief exist, the trial court may deny the motions without a hearing on the merits. Robinson, 153
Wash. 2d at 696. If the motions do establish grounds for relief, counsel shall be provided. Robinson,
153 Wash. 2d at 696.

        CrR 7.8(b) allows a court to “relieve a party from a final judgment, order, or proceeding”

for many reasons. A defendant bringing a CrR 7.8 motion must, however, support it “by affidavits

setting forth a concise statement of the facts or errors upon which the motion is based.” CrR

7.8(c)(1). A defendant is entitled to appointed counsel on a CrR 7.8 motion if the trial court

initially determines that the motion establishes grounds for relief. Robinson, 153 Wash. 2d at 699.

        CrR 7.8(b) provides that motions made under this rule are subject to RCW
        10.73.090, .100, .130, and .140. These code provisions generally apply to collateral
        attacks and most notably to PRPs. This evinces a strong intention on the rule
        drafters’ part that motions made under CrR 7.8 in superior court are subject to the
        same limitations, when appropriate, that apply to PRPs.

Robinson, 153 Wash. 2d at 695-96. Thus, if motions filed under CrR 7.8 are not frivolous, the

defendant should be provided counsel. Robinson, 153 Wash. 2d at 696.




                                                 4
48087-5-II


          B.     Fernandez’s Right to Counsel

          Fernandez asserts that he was entitled to counsel at the State’s expense under CrR 3.1(b)(2)

when he moved to dismiss his conviction after sentencing pursuant to CrR 7.8. We agree.

          Here, Fernandez argued that one of his convictions should be dismissed because the

judgment and sentence was invalid on its face and violated double jeopardy. He argued that

because he was convicted of two counts of murder for one killing and because the judgment and

sentence did not indicate that the trial court dismissed the felony murder count, there was a double

jeopardy violation. The trial court allowed Fernandez to argue the issue, which showed that the

trial court determined it was not frivolous. Even though Fernandez’s argument that he was

sentenced for both convictions is inaccurate, the trial court held hearings on the issue. And the

State conceded the judgment and sentence was inaccurate and should be corrected to exclude the

charge of felony murder that appeared on the first page of the judgment and sentence (without a

count number). Based on Fernandez’s motions, the trial court entered a corrected judgment and

sentence. It is clear that Fernandez’s motion established grounds for relief and he should have

been provided counsel. The trial court erred by denying Fernandez’s motion to appoint him a

lawyer.

          C.     Harmless Error

          A violation of a court rule may be harmless. Robinson, 153 Wash. 2d at 697. Thus, reversal

is warranted only if the error was prejudicial and there is a reasonable probability that the outcome

of the motion would have been materially affected. Robinson, 153 Wash. 2d at 697.

          There is not a reasonable probability that the outcome of Fernandez’s motion would have

been materially affected. When a trial court is faced with multiple convictions for the same




                                                   5
48087-5-II


conduct, it “‘should enter a judgment on the greater offense only and sentence the defendant on

that charge without reference to the verdict on the lesser offense.’”1 State v. Turner, 169 Wash. 2d
448, 463, 238 P.3d 461 (2010) (quoting State v. Trujillo, 112 Wash. App. 390, 411, 49 P.3d 935

(2002)). The trial court sentenced Fernandez on the aggravated murder charge and vacated the

felony murder charge; therefore, the trial court’s error in failing to provide Fernandez counsel was

harmless. In re Strandy, 171 Wash. 2d 817, 819-20, 256 P.3d 1159 (2011); Turner, 169 Wash. 2d at

465.

II.    SAG

       “[T]he general rule is that a defendant is prohibited from raising issues on a second appeal

that were or could have been raised on the first appeal.” State v. Mandanas, 163 Wash. App. 712,

716, 262 P.3d 522 (2011). Even issues of constitutional import often cannot be raised in a second

appeal. Mandanas, 163 Wash. App. at 717. “‘Even though an appeal raises issues of constitutional

import, at some point the appellate process must stop. Where, as in this case, the issues could have

been raised on the first appeal, we hold they may not be raised in a second appeal.’” Mandanas,
163 Wash. App. at 717 (quoting State v. Sauve, 100 Wash. 2d 84, 87, 666 P.2d 894 (1983)). All of the

issues Fernandez raises in his SAG are issues that could have and should have been raised on his

first direct appeal or in his personal restraint petition. Therefore, we do not address his SAG issues.




1
  A trial court “may violate double jeopardy either by reducing to judgment both the greater and
the lesser of two convictions for the same offense or by conditionally vacating the lesser conviction
while directing, in some form or another, that the conviction nonetheless remains valid.” Turner,
169 Wash. 2d at 464.


                                                  6
48087-5-II


       We affirm.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                         Melnick, J.

We concur:




       Bjorgen, C.J.




       Maxa, J.




                                             7